DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on June 21, 2022, the applicants have elected group I, claims 29-51 without traverse for further prosecution.
3. Claims 29-56 are pending in the application. Claims 52-56 are withdrawn from further consideration as being directed to non-elected subject matter.

                              EXAMINER’S         AMENDMENT
4. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. Timothy R. McFadden on June 29, 2022. The following changes have been made in claims:
Cancel claims 52-56 without prejudice.

                          REASONS        FOR       ALLOWANCE
5. The following is an examiner’s statement of reasons for allowance:
Claims 29-51, renumbered as claims 1-23, are allowed since the instant process for preparing compound 1 is neither disclosed nor obvious over the prior art. In the prior art, Wu (U.S. Patent 9,493,450 B2, cited on applicant’s form 1449) discloses a process for preparing instant compound 1 (see example 65 in col. 103). However, the process of Wu differs from the instant process by using different intermediates than the instant compound 2 or 12. Furthermore, there is no teaching, suggestion or motivation in the prior art to modify the process of Wu to arrive at the instant process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6. The drawings are accepted.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625